[Cite as Page v. Page, 2022-Ohio-411.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STEFANIE P. PAGE                              :
                                               :
         First Petitioner-Appellant            :   Appellate Case No. 2021-CA-47
                                               :
 v.                                            :   Trial Court Case Nos. 2017-DS-96
                                               :
 MATTHEW A. PAGE                               :   (Domestic Relations Appeal)
                                               :
         Second Petitioner-Appellee            :
                                               :

                                         ...........

                                         OPINION

                          Rendered on the 11th day of February, 2022.

                                         ...........

JONATHAN F. HUNG, Atty. Reg. No. 0082434, 800 Performance Place, 109 North Main
Street, Dayton, Ohio 45402
       Attorney for First Petitioner-Appellant

TIMOTHY R. SAUNDERS, Atty. Reg. No. 0098595, 209 East Stroop Road, Kettering,
Ohio 45429
      Attorney for Second Petitioner-Appellee

                                         .............




WELBAUM, J.
                                                                                           -2-




         {¶ 1} Appellant, Stefanie P. Page, appeals from a judgment granting the motion of

Appellee, Matthew A. Page, to reduce his child support. 1 In support of her appeal,

Stefanie contends that the trial court abused its discretion by failing to find that Matthew

was voluntarily underemployed. Stefanie also argues that the court erred by making the

support reduction retroactive to the date when Matthew’s motion was filed.

         {¶ 2} After considering the record and applicable law, we conclude that the trial

court abused its discretion in finding that Matthew was not voluntarily underemployed.

First, the court incorrectly referenced the particular industry in which Matthew was

employed. The court then improperly took judicial notice of a fact about that industry, in

violation of Evid.R. 201(B). As a result, the court’s decision was not supported by sound

reasoning.

         {¶ 3} In addition, the court erred in making the support modification effective as of

the date that Matthew filed his motion. When Matthew filed his motion to modify child

support, the circumstances were unchanged, both as to his income and his parenting

time, from what they were when a prior agreed support order was filed. The only event

of significance to the litigation, if any, was Matthew’s choice to take a position paying

substantially less.    This choice occurred nearly a year after his motion was filed.

Consequently, if any modification in support were to be made, the latter date should have

been used.      The court’s decision in this regard, therefore, was based on unsound

reasoning.

         {¶ 4} Accordingly, the judgment will be reversed, and this cause will be remanded


1   Because the parties have the same last name, we will refer to them by their first names.
                                                                                        -3-


for further proceedings.



                             I. Facts and Course of Proceedings

      {¶ 5} On February 3, 2017, the parties filed a petition for dissolution, seeking

dissolution of their marriage. They had married in August 2002 and had two children,

C.P., born in 2009, and K.P., born in 2014.

      {¶ 6} As part of the proceedings, the parties filed a separation agreement and a

joint shared parenting agreement outlining their respective rights and obligations. An

amended separation agreement was filed on March 16, 2017, amending only the length

of spousal support, which was reduced from an indefinite term to four years.

      {¶ 7} On March 20, 2017, the trial court filed a decree of dissolution, approving and

incorporating the amended separation agreement and joint shared parenting plan.

Under these agreements, the parties shared joint custody and were both residential

parents, with Stefanie being the residential parent for school purposes. Matthew was

obligated to pay $600 per month in spousal support and $340.50 per month in child

support for each child.    His total monthly obligation, therefore, was $1,281 (before

processing fees). At the time of the dissolution, Matthew’s base salary was $33,800 per

year, and his yearly overtime, bonuses, and commissions averaged $17,791, for a total

income of $51,591. Shared Parenting Plan (Feb. 3, 2017), p. 15. Stefanie’s yearly

income was listed as $26,096, but she had notified Matthew in the amended separation

agreement that she had received and intended to accept a new employment offer that

would increase her gross salary to $55,000 per year. Amended Separation Agreement

(Mar. 16, 2017), p. 3. She had also filed an amended affidavit of income and expenses
                                                                                         -4-


on March 17, 2020, which reflected that her income would be $65,000, and this amount

was referenced at the March 20 hearing.

       {¶ 8} In January 2018, Stefanie filed a notice of intent to relocate from her current

residence. Matthew objected and also asked to modify the shared parenting agreement.

A mediation was then held, and the parties signed a memorandum of understanding on

June 14, 2018, modifying the shared parenting decree to provide for a specific school

district for the children and increasing Matthew’s parenting time to 43%. Defendant’s Ex.

A, p. 1. The agreement further provided that Matthew’s child support would be $425.60

per child per month, for a total of $851.20, and that this was “a 20% deviation as a result

of additional parenting time for Dad.” Id.2     As indicated in footnote 2, Stefanie also

agreed at the time to reduce her spousal support from $600 to $200 per month and to

eliminate Matthew’s existing obligation to pay for childcare.

       {¶ 9} On July 16, 2018, the parties filed an agreed order modifying the shared

parenting decree as indicated above. Matthew’s parenting time was increased to 43%,

and his child support was increased to $425.60 per month per child when health insurance

was provided, for a total of $851.20 per month. Agreed Order (July 16, 2018), p. 2. Both


2 This statement makes no sense, since a 20% deviation due to more parenting time
would normally seem to result in a reduction of $132.20 per month, rather than an
increase in support of the same amount ($681 plus $132.20 is $851.20). Nonetheless,
this is what the parties said. We do note that during the same mediation, Stefanie agreed
to reduce the $600 spousal support obligation to $200 per month, and the upward revision
may have been intended to balance this out. Specifically, Matthew’s total obligation after
the mediation was $1,051.20 versus the $1,281 he had been paying previously. This
was an overall reduction in his support obligations of about 18%. ($1,281 minus
$1,051.20 equals $229.80; $229.80 divided by $1,281 equals .1793%.) This structure
was possibly due to tax considerations, but the record is silent in this regard.
Furthermore, Matthew was also relieved of his obligation to pay up to $12,000 per year
in childcare expenses. All these amounts, added together, resulted in a significant
decrease in Matthew’s financial obligations.
                                                                                        -5-


parties and their attorneys signed this order.

       {¶ 10} The July 16, 2018 order did not include the spousal support reduction.

However, on October 4, 2018, the parties filed an agreed order reducing Matthew’s

spousal support obligation to $200 per month, based on Stefanie’s increased income.

Agreed Order (Oct. 4, 2018), p. 1. As noted, this reduced Matthew’s total obligation to

$1,051.20 per month, which was a $229.80, or nearly 18%, reduction in his obligation.

       {¶ 11} This was not the end of the parties’ disputes, however. On April 8, 2019,

Matthew filed a motion to reduce child support and to terminate or reduce spousal

support. His request to reduce child support was based on the fact that the parties

shared nearly equal parenting time and split expenses equally. The request to reduce

or terminate spousal support was based on the fact that Stefanie’s yearly income

exceeded Matthews by about $13,000. Motion to Modify Support (Apr. 8, 2019), p. 1-2.

       {¶ 12} On May 31, 2019, Stefanie filed a motion to modify the shared parenting

plan to provide Matthew with the standard order of parenting time for a non-residential

parent. This motion was based on allegations that Matthew resided near a known sexual

predator, and that C.P. had begun to show signs of parental alienation. Motion to Modify

Parenting Plan (May 31, 2019), p. 1.

       {¶ 13} Matthew followed this with a June 11, 2019 motion for contempt based on

Stefanie’s failure to seek mediation before filing her motion. He also asked the court to

terminate child support and to require Stefanie to pay him child support.3 The parties



3  Both parents were required to seek mediation for matters pertaining to the shared
parenting plan, which included both child support and parenting provisions. Plaintiff’s
Ex. 6, Shared Parenting Plan, p. 8. However, neither party sought mediation after the
first issue that was mediated in June 2018.
                                                                                           -6-


then filed a joint motion on August 26, 2019, asking the court to appoint a guardian ad

litem (“GAL”). After the first GAL had a conflict, the court appointed a substitute GAL.

      {¶ 14} A magistrate held evidentiary hearings on six days, including August 7 and

December 2, 2019, and February 24, March 10, March 12, and August 6, 2020. After

the final hearing, both sides filed post-trial briefs. On October 15, 2020, the magistrate

filed a decision overruling the motion to modify the shared parenting plan. Then, based

on the time of possession of the children, the magistrate deviated from the recommended

amount of $443.15 and reduced Matthew’s child support to $252.60 and cash medical

support of $22.38, for a total of $274.98 per month, plus a 2% percent processing fee.

The effective date was April 8, 2019. The motion to terminate or reduce spousal support

had previously been withdrawn, and the magistrate overruled the remaining motions

before it, including the contempt motion.

      {¶ 15} On October 23, 2020, Stefanie filed objections to the magistrate’s decision.

Her objections were limited to the magistrate’s decision to backdate the support reduction

to April 8, 2019, and the magistrate’s failure to find that Matthew was voluntarily

underemployed. After the objections were filed, the court discovered that the fifth day of

testimony on March 12, 2020, had not been recorded. As a result, the court allowed the

attorneys to submit their recollections of the testimony to each other and agree on a

stipulation. If an agreement could not be reached, the magistrate would settle the issue.

Order (Apr. 22, 2021), p. 1-2.

      {¶ 16} After the attorney review and a status conference, the trial court filed an

entry noting that the parties had stipulated that the missing testimony was inconsequential

as it did not pertain to the filed objections. The court also found the parties had waived
                                                                                         -7-


alternative options for supplementing the record. Finally, the court said it would conduct

a de novo review of the entire record. Order (June 9, 2021), p. 1-2. The parties then

filed briefs concerning Stefanie’s objections to the magistrate’s report.

       {¶ 17} On July 13, 2021, the trial court filed a decision overruling Stefanie’s

objections. Stefanie timely appealed from the court’s decision, and we have expedited

the appeal.



                                  II. Voluntary Unemployment

       {¶ 18} Stefanie’s first assignment of error states that:

              The Trial Court Erred When It Concluded That Ms. Page Failed to

       Meet Her Burden of Proving That Mr. Page Was Voluntarily Underemployed

       Where His Decision to Change Jobs Was Unilateral, Voluntary, and

       Contrary to the Financial Interests of Him and His Children.

       {¶ 19} Under this assignment of error, Stefanie contends that the trial court erred

by rejecting her claim that Matthew was voluntarily underemployed because he took a job

that substantially reduced his income. According to Stefanie, the magistrate failed to

address this point. Stefanie further argues that the trial court’s decision after objections

were filed was improperly based on the court’s reference to “common knowledge” about

the automobile industry.

       {¶ 20} Before discussing these matters, we will outline the applicable standards of

review.



                                      A. Review Standards
                                                                                            -8-


       {¶ 21} Child support orders are reviewed for abuse of discretion.           Morrow v.

Becker, 138 Ohio St.3d 11, 2013-Ohio-4542, 3 N.E.3d 144, ¶ 9. Consistent with this

principle, “the question whether a parent is voluntarily (i.e., intentionally) unemployed or

voluntarily underemployed is a question of fact for the trial court. Absent an abuse of

discretion, that factual determination will not be disturbed on appeal.” Rock v. Cabral,

67 Ohio St.3d 108, 112, 616 N.E.2d 218 (1993).

       {¶ 22} An abuse of discretion “implies that the court's attitude is unreasonable,

arbitrary or unconscionable.” Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 450

N.E.2d 1140 (1983).      However, “most instances of abuse of discretion will result in

decisions that are simply unreasonable, rather than decisions that are unconscionable or

arbitrary.” AAAA Ents., Inc. v. River Place Community Urban Redevelopment Corp., 50

Ohio St.3d 157, 161, 553 N.E.2d 597 (1990). “A decision is unreasonable if there is no

sound reasoning process that would support that decision. It is not enough that the

reviewing court, were it deciding the issue de novo, would not have found that reasoning

process to be persuasive, perhaps in view of countervailing reasoning processes that

would support a contrary result.” Id.



                                        B. Applicable Law

       {¶ 23} As noted, the parties originally entered into a shared parenting agreement,

and the court granted their petition for a dissolution. R.C. 3105.65(B) states that “[a]

decree of dissolution of marriage has the same effect upon the property rights of the

parties, including rights of dower and inheritance, as a decree of divorce.”              This

subsection further provides that in dissolution cases, a trial court “has full power to enforce
                                                                                        -9-


its decree and retains jurisdiction to modify all matters pertaining to the allocation of

parental rights and responsibilities for the care of the children, to the designation of a

residential parent and legal custodian of the children, to child support, to parenting time

of parents with the children, and to visitation for persons who are not the children's

parents.” Id.

      {¶ 24} Under R.C. 3105.21(C), courts that modify support orders must comply with

the requirements in R.C. Chaps. 3119, 3121, 3123, and 3125. R.C. 3119.79 allows

courts to modify child support where a “substantial change of circumstances” exists “that

was not contemplated at the time of the issuance of the original child support order or the

last modification of the child support order.” (Emphasis added.) R.C. 3119.79(C). “A

child support computation difference of 10 percent more or less from the prior order will

constitute a ‘change of circumstance substantial enough to require a modification of the

child support amount.’ ” Mossing-Landers v. Landers, 2016-Ohio-7625, 73 N.E.3d 1060,

¶ 30 (2d Dist.), quoting R.C. 3119.79(A).

      {¶ 25} This case was initially brought before the court by Matthew, who requested

a modification in child support because the parties shared nearly equal parenting time

(the actual percentage was around 43 percent for Matthew and 57 percent for Stefanie).

However, the most recent child support order, to which the parties had agreed, was made

when the parenting time had been expanded to that amount of time.           Matthew also
                                                                                        -10-


alleged that the parties shared equally in the children’s expenses.4

      {¶ 26} When the dissolution was granted in 2017, Matthew had three days of

parenting time in a two-week period versus Stefanie's 11 days of parenting time (a ratio

of about 21.4% versus 78.6%, exclusive of holidays and a two-week vacation period

allotted to each parent). Under the July 16, 2018 order, Matthew’s parenting time was

increased to 43%, and child support was calculated based on the increased time.

Agreed Order (July 16, 2018), p. 2 and 4; Defendant’s Ex. A, p. 1. Thus, the increase in

parenting time was not a valid reason to ask for a modification. And, as indicated, the

alleged equal payments of expenses did not exist.

      {¶ 27} Furthermore, when the motion was filed, Matthew was making the same

amount of money or more than he was when the dissolution decree was filed.

Matthew’s base salary during 2017, 2018, and 2019 was $33,800. He also received

commissions, overtime, and incentives from manufacturers for those years that provided

him with income of $57,826 in 2017, $57,826 in 2018, and around $60,000 in 2019. Tr.

3 at p. 34-37.    Thus, Matthew’s income had not been reduced so as to create a

“substantial change” of circumstances; instead, it had increased.

      {¶ 28} In the motion seeking modification, Matthew did raise the fact that Stefanie’s


4 According to the testimony, this was untrue. Under the shared parenting agreement,
Matthew was to pay the first $100 of any medical, dental, and optical expenses; other
such expenses were to be shared equally. The parties further agreed that they would
equally share costs for any extracurricular activities. Shared Parenting Plan (Feb. 3,
2017), p. 3, 6, and 7. From the beginning in 2017, Matthew paid no childcare expenses,
almost no expenses for extracurricular activities or school lunches, and had not paid
medical expenses that were incurred for the children’s medical, dental, and psychological
care, other than a couple of co-pays. Transcript of Proceedings (Day One) (“Tr. 1”), p.
44, 55, 56, and 59; Tr. 2, p. 38, 40, 43, 45-46, 49, 52, and 58; Tr. 3, p. 20, 57, and 60.
(The six hearing transcripts are not sequentially numbered, so we will refer to them as
“Tr.”, followed by the number of the particular transcript, i.e., Tr. 1, Tr. 2, and so on.)
                                                                                       -11-


income had increased. This was mentioned in the context of his motion to reduce or

eliminate spousal support. Motion to Modify Support (Apr. 8, 2019), p. 1-2. However,

when the separation agreement and amended separation agreement were filed, Matthew

was aware that Stefanie had accepted a new job that she expected would raise her gross

income to $55,000. Separation Agreement (Feb. 2, 2017), p. 3; Amended Separation

Agreement (Mar. 16, 2017). Despite this fact, the parties used Stefanie’s current gross

income of $26,096 (together with her expected spousal support of $7,200) on the original

child computation worksheet to calculate support.       See Sole Residential Parent or

Shared Parenting Order (Feb. 3, 2017), p. 1-2.

      {¶ 29} At the time of the dissolution hearing in 2017, Stefanie had disclosed to

Matthew that her income was $65,000, and he made no objection at the hearing. Tr. 2

at p. 8 and 14. Stefanie had also filed an amended affidavit of income and expenses

with the court on March 17, 2017, indicating that her income was $65,000. Matthew

stipulated this fact at the hearings held on the motion to reduce support, and he would

have been aware of Stefanie’s income when the dissolution was granted. Plaintiff’s Ex.

1, Amended Affidavit of Income and Expenses (Mar. 17, 2017), p. 2, and Tr. 2 at p. 10

and 13.

      {¶ 30} When the mediation occurred on June 14, 2018, and when the amended

support order was filed in July 2018, Stefanie was still employed at the same place (Clark

Preparatory Academy) (“CPA”), and her salary was still essentially the same. Tr. 2 at p.

15-16.5 Stefanie remained in that position until April 2019, when she resigned and took


5Stefanie also received a car allowance at CPA, which provided her with an additional
$2,400 per year, so her total gross income was $67, 400. Tr. 2 at p. 42.
                                                                                       -12-


a job with Clark County Educational Services Center (“CCESC”).           Her contract at

CCESC began in August 2019, at a salary of $60,257. Id. at p. 15-16 and 27. Thus, in

April 2019, the parties were in essentially the same position they were at the time of the

dissolution. They were also in the same position as when the last support order was filed

in July 2018, and there was no conceivable basis for modifying support.6

       {¶ 31} In fact, Matthew was in a better position than he had been when the

dissolution was granted, since his spousal support had been reduced by $400 per month,

and his responsibility for up to $12,000 per year in daycare expenses had been

eliminated. 7   Specifically, beginning in July 2018, Stefanie took on responsibility for

childcare expenses. According to her testimony, between August 2018 and May 2019,

she spent around $76 to $96 dollars a month on preschool and $90 to $120 weekly on

other daycare. Tr. 2 at p. 45.    Finally, Matthew made more money in 2019 than in the

previous two years.

       {¶ 32} Because the parties filed several motions, including a motion to eliminate

spousal support, a motion to make Stefanie an obligor, and a motion to modify the shared

parenting agreement, the case continued for more than two years, including six hearings

lasting from August 2019 through August 6, 2020 – almost 16 months after Matthew’s


6 Stefanie may, in fact, have been making less money when Matthew’s motion to reduce
support was filed, since her employment with CCESC did not begin for several months.
However, the hearings did not disclose information about her gross income for 2019 and
the court did not calculate child support based on the parties’ 2019 earnings. In 2017,
Stefanie’s adjusted gross income was $58,615, and in 2018, her adjusted gross income
was $57,475. This income included spousal support payments from Matthew. Tr. 2 at
p. 15, 25, and 27.
7 To that end, the June 14, 2018 Memorandum of Understanding said that “Mom is
responsible for the child care expenses, as these have been factored into the child
support computation worksheet.” (Emphasis added.) Defendant’s Ex. A at p. 1.
                                                                                        -13-


motion was filed. Other than a decrease in the amount of child support, the end status

of the parties remained the same, other than that Matthew was ordered to reimburse

Stefanie for 34.54% of the uninsured medical expenses that she had paid. Decision and

Final Judgment Entry (July 13, 2021), p. 8. Matthew had previously not paid these

expenses, which amounted to around $6,000 to $8,000. Tr. 2 at p. 38.

       {¶ 33} Nearly a year after Matthew filed the motion for reduction, he stated, during

a hearing on February 24, 2020, that he would be taking an entry level position as an

accounting technician at Defense Electronics Supply Center (“DESC”) in Columbus, Ohio.

Tr. 3 at p. 12. His starting date was March 16, 2020, and his salary would be $36,064.

Id. at p. 13. This was about a 40% reduction in his income. According to Matthew, the

new position would let him spend more time with his children because he would not have

to work weekends or overtime. Further, he did not then have retirement benefits, and

the new position had a pension plan as well as the ability to set up a 401K account.8

Educationally, Matthew had a bachelor’s degree in business administration and had

worked in his previous position for at least 12 years.

       {¶ 34} During the hearings and in a post-trial brief, Stefanie raised the issue of

voluntary underemployment. In its decision, the magistrate first overruled the motion to

modify the shared parenting plan. The magistrate then found, using the parties’ “current”

income for purposes of calculating support, that the change exceeded ten percent.

Magistrate’s Decision and Order (Oct. 15, 2020), p. 8. The magistrate then deviated

from the calculation based on the amount of parenting time (even though that had already


8 Matthew’s current employer had a 401K plan with matching contributions by the
employer; Matthew stated that he lacked disposable income to contribute to it. Tr. 3 at
p. 73-74.
                                                                                          -14-


been done by 20% in the prior order) and ordered that Matthew pay $252.60 plus $22.38

in cash medical support, plus 2% poundage. Id. In addition, the magistrate made the

change effective April 8, 2019 (the date Matthew filed his motion for a reduction). Id.

      {¶ 35} The magistrate did not address the issue of voluntary underemployment.

Stefanie objected to the decision, but she raised only issues pertaining to voluntary

underemployment and the order’s effective date, not the part of the decision concerning

the request to modify shared parenting.

      {¶ 36} The trial court filed a decision on July 13, 2021, overruling Stefanie’s

objections. With respect to the issue of voluntary underemployment, the court’s sole

comment in finding Matthew’s job change “objectively reasonable,” was that:

             In retrospect, it is common knowledge in today’s economy that the

      automobile industry is currently suffering as a result of the decline in

      automobile sales and it is at least, for the immediate future, fortuitous that

      Mr. Page decided to change careers at the time that he did.

Decision and Final Judgment Entry (July 13. 2020), at p. 7.

      {¶ 37} In arguing that the trial court’s decision was an abuse of discretion, Stefanie

first argues that facts and law indicate that Matthew was voluntarily underemployed. She

further contends that the trial court incorrectly stated that Matthew was in automobile

sales when he was not, and that the court also erred in taking judicial notice of the state

of the auto economy.

      {¶ 38} In computing child support, courts initially consider the parents’ gross

income. R.C. 3119.01(B)(9) defines “gross income” as either:

             (a) For a parent who is employed to full capacity, the gross income
                                                                                        -15-


      of the parent;

               (b) For a parent who is unemployed or underemployed, the sum of

      the gross income of the parent and any potential income of the parent.

      {¶ 39} Courts decide whether a parent is voluntarily underemployed “based upon

the facts and circumstances of each case.” Rock, 67 Ohio St.3d 108, 616 N.E.2d 218,

at syllabus.    Once the court decides that a parent is voluntarily unemployed or

underemployed, R.C. 3119.01(C)(17)(a)(i)-(xi) sets out various factors to be considered

in calculating the amount to be imputed.9

      {¶ 40} “Voluntary unemployment or underemployment does not warrant a

downward modification of a child support obligation.” Albers v. Albers, 2d Dist. Greene

No. 2012-CA-41, 2013-Ohio-2352, ¶ 26.          “To warrant modification, the change of

circumstance generally must not be the result of voluntary actions.” Williams v. Williams,

10th Dist. Franklin No. 92AP-438, 1992 WL 246020, *1 (Sept. 24, 1992) (parents who

place themselves in a position of being unavailable for gainful employment are not entitled

to relief); Kreuzer v. Kreuzer, 2d Dist. Greene No. 2000-CA-43, 2001 WL 468406, *5 (May

1, 2001).

      {¶ 41} The burden of proof is on the party who claims the other parent is voluntarily

underemployed. Matlock v. Matlock, 2d Dist. Montgomery No. 28278, 2019-Ohio-2131,

¶ 19, citing Ketchum v. Coleman, 2d Dist. Miami No. 2013-CA-28, 2014-Ohio-858, ¶ 17.

Nonetheless, “[a] parent seeking to avoid imputation of income ‘ “must show an

objectively reasonable basis for terminating or otherwise diminishing employment.


9Effective March 28, 2019, R.C. 3119.01(C)(11) was amended and renumbered as R.C.
3119.01(C)(17), without substantive change. See Sub. H.B. 366, 2018 Ohio Laws File
76.
                                                                                           -16-


Reasonableness is measured by examining the effect of the parent's decision on the

interests of the child.” ’ ” Id. at ¶ 25, quoting Croucher v. Croucher, 2d Dist. Greene No.

2015-CA-43, 2016-Ohio-726, ¶ 16. (Other citation omitted.)

       {¶ 42} Here, the reduction in Matthew’s income was significant. As indicated, the

trial court did not give any reasons for failing to impute income, other than making a

general comment about the automobile industry. However, Matthew was not employed

in automobile sales; he was employed in selling tractors, lawn mowers, and off-road

vehicles. Tr. 3 at p. 79. There is no indication in the record that revenues from these

kinds of sales equate with automobile sales in any way. Furthermore, the state of the

automobile industry (whatever it might have been) was not a proper subject for judicial

notice. Compare Verbillion v. Enon Sand & Gravel, LLC, 2d Dist. Clark No. 2021-CA-1,

2021-Ohio-3850, ¶ 66 (rejecting a trial court’s personal opinion as a proper subject of

judicial notice in the absence of evidence supporting the court’s remarks).

       {¶ 43} Under Evid.R. 201(B), “[a] judicially noticed fact must be one not subject to

reasonable dispute in that it is either (1) generally known within the territorial jurisdiction

of the trial court or (2) capable of accurate and ready determination by resort to sources

whose accuracy cannot reasonably be questioned.” The trial court did not refer to any

such sources, nor did it identify how or why such a concept was generally known in the

jurisdiction. Notably, Matthew did not even mention the state of his industry, let alone

that of the automobile industry as a reason for leaving his employment.

       {¶ 44} Some courts have held that a trial court’s “failure to make an express finding

of underemployment is not automatically reversible error” if the reviewing court can infer

the reasoning from the record. E.g., Bruns v. Green, 10th Dist. Franklin No. 18AP-259,
                                                                                        -17-


2019-Ohio-2296, ¶ 27, citing Dach v. Homewood, 10th Dist. Franklin No. 14AP-502,

2015-Ohio-4191, ¶ 57. However, the trial court’s findings here were incorrect. The

record was not devoid of express findings.

      {¶ 45} Accordingly, the trial court’s decision was not based on sound reasoning

and was an abuse of discretion.      Because the court abused its discretion, the first

assignment of error is sustained.



                     III. Backdating of Revised Child Support Obligation

      {¶ 46} Stefanie’s second assignment of error states that:

             The Trial Court Prejudicially Erred When It Affirmed the Magistrate’s

      Decision Backdating the New Child Support Obligation to April 8, 2019

      Because Mr. Page Began His New Employment on March 16, 2020

      {¶ 47} Under this assignment of error, Stefanie contends that the trial court abused

its discretion by making the lowered support amount retroactive to the date that Matthew

filed his motion. This argument is based on the fact that Matthew did not take the new

position until March 16, 2020, almost a year after the motion to reduce support was filed.

In the meantime, Matthew actually earned more money than he had when support was

initially calculated. Matthew’s response is that Stefanie also took a reduced salary from

her initial salary, and her income was required to be used as well in calculating the new

support amount.

      {¶ 48} Technically, this assignment of error is moot since we are reversing the trial

court’s judgment. However, because the case is being remanded, we will address it

anyway. As noted, we review child support orders for abuse of discretion. Morrow, 138
                                                                                               -18-


Ohio St.3d 11, 2013-Ohio-4542, 3 N.E.3d 144, at ¶ 9.

       {¶ 49} In overruling Stefanie’s objection to the date on which the reduction in

support was granted, the trial court noted that both parties’ income had changed “in

different degrees” when they changed jobs. Decision and Final Judgment Entry (July

13, 2021), at p. 6. The court then said:

       Taking into account the fact that Ms. Page changed employment in April

       2019 and Mr. Page filed his underlying Motion to reduce his child support in

       the same month, the Court finds that it is most equitable to utilize April 8,

       2019 as the effective date for the modification of Mr. Page’s child support

       obligation. To this end, the Court has not been provided with sufficient

       evidence to establish that there are special circumstances that dictate

       otherwise.

Id.

       {¶ 50} “[A] trial court may, but is not required to, make a modification of support

retroactive to the date the motion was filed.” Wright v. Reck, 2d Dist. Miami No. 2001-

CA-30, 2001 WL 1346038, *2 (Nov. 2, 2001).               “Whether to make a modification of

support retroactive to the date of the motion is a question left to the sound discretion of

the trial court. * * * It will often be equitable to apply a modification retroactively to the date

of the motion, due to the substantial amount of time that it frequently takes to dispose of

motions to modify support obligations; on the other hand, a substantial arrearage or

overage created by a retroactive modification can create a hardship to one of the parties.”

Lightle v. Lightle, 2d Dist. Champaign No. 2012-CA-8, 2012-Ohio-3284, ¶ 8, citing

Goddard-Ebersole v. Ebersole, 2d Dist. Montgomery No. 23493, 2009-Ohio-6581, ¶ 9.
                                                                                        -19-


(Other citations omitted.)

       {¶ 51} For the reasons previously mentioned, the trial court’s reasoning in making

the reduction effective on the date the motion was filed was based on unsound reasoning.

As noted, the existing circumstances when the motion was filed would not have warranted

a reduction in Matthew’s support. Matthew’s income was the same or more than it was

when child support was previously modified, and no change in circumstances had

occurred either to his income or to the amount of time he spent with the children. All that

was considered in mediation in July 2018, when Stefanie reduced her spousal support

and agreed to eliminate Matthew’s obligation to pay for child care up to $12,000.

Moreover, while Stefanie had incurred a slight reduction in income in April 2019 by taking

a different teaching position, Stefanie was not the obligor and she did not seek additional

support from Matthew.

       {¶ 52} In choosing an alternate date, courts have looked for “special

circumstances” like a significant date in the litigation. E.g. Goddard-Ebersole at ¶ 10

(rejecting trial court’s choice because it did not relate to any significant event in the

litigation). In the case before us, if a reduction in support had been warranted, it could

only have been as of March 16, 2020, when Matthew took a position that paid 40% less

than his previous salary. We are not saying a reduction was warranted or that Matthew

was not voluntarily underemployed; we are simply indicating that this was the only event

of significance to the litigation. Accordingly, the trial court’s rejection of any special

circumstances and its choice to use the date the motion was filed were not supported by

sound reasoning. Accordingly, the second assignment of error is sustained.
                                                                                        -20-


                                        IV. Conclusion

      {¶ 53} Both of Stefanie’s assignments of error having been sustained, the

judgment of the trial court is reversed, and this matter is remanded to the trial court for

further proceedings.

                                     .............



TUCKER, P.J. and EPLEY, J., concur.




Copies sent to:

Jonathan F. Hung
Timothy R. Saunders
Hon. Thomas J. Capper